The judgment of the Court of Appeals in this case must be reversed and that of the court of common pleas affirmed, by the concurrence of four judges. Inasmuch as the four judges concurring in such judgment do not agree upon the grounds upon which such judgment should be placed, no authoritative opinion is filed.
Judgment of the Court of Appeals reversed, and Judgment ofthe court of common pleas affirmed.
KINKADE, JONES, MATTHIAS, and DAY, JJ., concur.
MARSHALL, C.J., ROBINSON and ALLEN, JJ., dissent.